Exhibit 10.2

Execution Version

LIMITED WAIVER AND SECOND AMENDMENT TO THIRD AMENDED AND

RESTATED RECEIVABLES PURCHASE AGREEMENT

LIMITED WAIVER AND SECOND AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT (this “Waiver and Amendment”) is entered into as of
January 15, 2009, with respect to that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of April 18, 2008 (as heretofore
amended, modified or supplemented, the “RPA”), by and among (i) Yellow Roadway
Receivables Funding Corporation, a Delaware corporation (the “Seller”), (ii) YRC
Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),
(iii) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and The Royal Bank of Scotland plc as successor to ABN AMRO Bank,
N.V. (each of the foregoing a “Committed Purchaser”), (iv) Falcon Asset
Securitization Company LLC, Three Pillars Funding LLC and Amsterdam Funding
Corporation (each of the foregoing, a “Conduit”), (v) YRC Assurance Co. Ltd., an
exempted company incorporated with limited liability under the laws of Bermuda,
individually and as agent for itself (together with its successors and permitted
assigns and in such latter capacity, a “Co-Agent”), (vi) Wachovia Bank, National
Association, as letter of credit issuer (the “LC Issuer”), (vii) SunTrust
Robinson Humphrey, Inc., Wachovia Bank, National Association, The Royal Bank of
Scotland plc (as successor to ABN AMRO Bank, N.V.), and JPMorgan Chase Bank,
N.A., as “Co-Agents,” and (viii) JPMorgan Chase Bank, N.A., as administrative
agent for the Groups (together with its successors and permitted assigns and in
such capacity, the “Administrative Agent” and together with the Co-Agents, and
their respective successors and permitted assigns, the “Agents”).

W I T N E S S E T H:

WHEREAS, the Performance Guarantor believes that one or more Trigger Events may
have occurred for the Test Period ending on December 31, 2008 (such Servicer
Default, the “Trigger Event of Default”);

WHEREAS, the Performance Guarantor has informed the lenders party to the YRCW
Credit Agreement (the “Lenders”) that, as a result of the Borrowers’ (as defined
in the YRCW Credit Agreement) failure to comply with the provisions of
Section 2.12(e) of the YRCW Credit Agreement requiring a mandatory prepayment of
the Term Loans (as defined in the YRCW Credit Agreement) in an amount equal to
approximately $38,600,000, an Event of Default (as defined in the YRCW Credit
Agreement) has occurred under clause (a) of Article VII thereof (such failure,
the “YRCW Payment Event of Default”);

WHEREAS, the Performance Guarantor has requested that the Lenders waive any
Default (as defined in the YRCW Credit Agreement) or Event of Default which has
arisen or may arise under clause (d) of Article VII of the YRCW Credit Agreement
as a result of the events giving rise to the Trigger Event of Default (the
“Financial Covenant Defaults”);

WHEREAS, the Performance Guarantor has also requested that the Lenders waive
(i) any Default or Event of Default which has arisen or may arise under
(a) clauses (c) or (d) of Article VII of the YRCW Credit Agreement as a result
of any



--------------------------------------------------------------------------------

representations or warranties made or deemed made by or on behalf of any
Borrower or any Subsidiary in connection with any Loan Document (as defined in
the YRCW Credit Agreement) or in any report, certificate or other document
furnished pursuant to or in connection with any Loan Document proving to have
been incorrect in any material respect when made or deemed made solely as a
result of (x) the YRCW Payment Event of Default, (y) the Financial Covenant
Defaults, or (z) the Cross Default (as hereinafter defined), (all of the
foregoing Defaults or Events of Default being collectively referred to as the
“Representation Defaults”), and (b) clause (g) of Article VII of the YRCW Credit
Agreement by virtue of any Servicer Default arising under the RPA by virtue of
the YRCW Payment Event of Default, the Financial Covenant Defaults, the
Representation Defaults or the 3.04(b) Waiver (as defined below) (the “Cross
Default”), (ii) the provisions of Section 3.07 of the YRCW Credit Agreement
solely in connection with (A) that certain Master Lease Agreement, dated as of
January 17, 2008, by and among RBS Asset Finance, any other lessors or creditors
thereunder from time to time party thereto and certain of the Loan Parties (as
defined in the YRCW Credit Agreement), including all exhibits, schedules,
annexes and assignments in respect thereof (as amended, supplemented or
otherwise modified from time to time, collectively, the “RBS Lease”) and
(B) that certain Master Equipment Lease Agreement, dated as of August 6, 2001,
by and among Banc of America Leasing & Capital, LLC, any other lessors or
creditors thereunder from time to time party thereto and certain of the Loan
Parties (as defined in the YRCW Credit Agreement), including all exhibits,
schedules, annexes and assignments in respect thereof (as amended, supplemented
or otherwise modified from time to time, collectively, the “BofA Lease”) as a
result of any representations or warranties made or deemed made by or on behalf
of any Borrower or any Subsidiary in connection with any Loan Document (as
defined in the YRCW Credit Agreement) or in any report, certificate or other
document furnished pursuant to or in connection with any Loan Document (the
“3.07 Waiver”) and (iii) the provisions of Section 3.04(b) of the YRCW Credit
Agreement (other than any representation or warranty of the provisions of
Section 3.04(b) of the YRCW Credit Agreement made after the date of this Waiver
and Amendment solely for the period commencing on September 30, 2008) (the
“3.04(b) Waiver” and together with the YRCW Payment Event of Default, the
Financial Covenant Defaults, the Cross Default, the 3.07 Waiver and the
Representation Defaults, the “Credit Agreement Defaults”);

WHEREAS, the Performance Guarantor believes that certain Servicer Defaults may
have arisen as a result of representations or warranties, made or deemed made by
or on behalf of Seller in connection with the RPA or any Transaction Document or
in any report, certificate or other document furnished pursuant to or in
connection with the RPA or any Transaction Document, proving to have been
incorrect when made or deemed made or conditions to any Credit Event not being
satisfied solely as a result of the Trigger Event of Default or the existence of
a Default or Event of Default pursuant to Section 7.1(h) of the RPA arising from
the Credit Agreement Defaults (collectively, the “Other Servicer Defaults” and
collectively with the Trigger Event of Default, the “Specified Servicer
Defaults”);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Performance Guarantor has requested that the Required Co-Agents, on
behalf of the Committed Purchasers and the Conduits, waive the Specified
Servicer Defaults; and

WHEREAS, the Required Co-Agents are willing to waive the Specified Servicer
Defaults only for the period and on the terms and conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.

(a) Capitalized terms used herein and not otherwise defined shall have the
meanings attributed to such terms in the RPA.

(b) As used in this Waiver and Amendment, “Waiver Termination Date” means the
earlier of (i) the date on which any Servicer Default (other than the Specified
Servicer Defaults) occurs, and (ii) February 17, 2009.

2. Waiver. Subject to the satisfaction or waiver of the conditions precedent set
forth in Section 3 below, the Required Co-Agents, on behalf of the Agents and
the Purchasers, hereby waive the Specified Servicer Defaults from the date
hereof to and including the Waiver Termination Date after which date such waiver
shall terminate, expire and become null and void with no further effect. On and
after the Waiver Termination Date, the Agents and Purchasers may exercise any
and all of their respective rights and remedies under the RPA, the other
Transaction Documents and applicable law, including without limitation, their
respective rights and remedies with respect to the Specified Servicer Defaults.

3. Amendments to RPA. The RPA is hereby amended as follows:

3.1. Each reference to “Weekly Report or Monthly Report” is hereby replaced with
“Settlement Report”.

3.2 Each reference to “Monthly Reports and Weekly Reports” is hereby replaced
with “Settlement Reports”.

3.3 Each reference to “Weekly Report” in Section 1.5(b)(i) and 1.5(c) is hereby
replaced with “Daily Report and Weekly Report”.

3.4 Each reference to “Weekly Settlement Date” or “Weekly Settlement Dates” in
Sections 1.4(b), 1.4(d)(i), 1.5(a), 1.5(c), 1.5(d), 1.5(e) and 1.10 is hereby
replaced with “Daily Settlement Date and Weekly Settlement Date” or “Daily
Settlement Dates and Weekly Settlement Dates”, respectively.

 

3



--------------------------------------------------------------------------------

3.5 Each reference to “Weekly Settlement Period” in Section 1.5 is hereby
replaced with “Daily Settlement Period and Weekly Settlement Period”.

3.6 Section 1.4(d)(iii)(B) of the RPA is hereby amended by replacing “Monthly
Settlement Date” with “Settlement Date”.

3.7 Section 1.11 of the RPA is hereby amended by replacing “each Collection
Account,” in the first sentence thereof with “each Collection Account, the
Facility Account,”.

3.8 Section 6.3 of the RPA is hereby amended by adding a new sentence to the end
thereof to read as follows:

“On or before January 23, 2009, (i) Administrative Agent will send a Collection
Notice to each Collection Bank and such parties will establish mutually
acceptable procedures for the control and release of the Collections in the
Collection Accounts, (ii) Seller will establish an interest bearing deposit
account at JPMorgan Chase (which account may be the Facility Account), subject
to a deposit account control agreement in favor of, and acceptable in form and
substance to, the Administrative Agent to hold any Collections that may be
required to make a reduction in Capital determined pursuant to a Daily Report
and (iii) the Administrative Agent will establish procedures for the application
of such funds to the outstanding Capital.”

3.9 Section 6.5(b) of the RPA is hereby amended by adding the following language
to the end thereof:

“; provided that the Servicer will not be required to prepare Weekly Reports and
make Weekly Settlements for any periods during which the Servicer is preparing
Daily Reports and making Daily Settlements.”

3.10 Section 6.5 of the RPA is hereby amended by adding a new section 6.5(d) to
the end thereof to read as follows:

“(d) Commencing on or before January 23, 2009, and on each day thereafter (or if
such day is not a Business Day, the next following Business Day), the Servicer
shall prepare and forward to the Agents a Daily Report for the preceding
Business Day and the preparation and forwarding of Daily Reports shall continue
so long as any Agent requests Daily Reports and Daily Settlements; provided that
the Servicer need only prepare Weekly Reports rather than Daily Reports, if and
after the Administrative Agent so states in writing which will only be provided
so long as no Agents request Daily Reports and Daily Settlements.”

3.11 Section 8.1(d)(i) of the RPA is amended by replacing “any Monthly Report,
Weekly Report” with “any Settlement Report”.

3.12 The definition of “Effective Receivable Interest” in Exhibit I to the RPA
is amended by replacing “Weekly Report” with “Daily Report, Weekly Report”.

 

4



--------------------------------------------------------------------------------

3.13 The definition in Exhibit I to the RPA of each of the terms specified below
is hereby amended and restated in its entirety to read, respectively, as
follows:

“Group Commitment” and “Group Limit” means, for each Group, the amount set forth
next to its name in the table below under the applicable column heading:

 

GROUP NAME

   GROUP LIMIT    GROUP
COMMITMENT

Wachovia Group

   $ 91,666,667.00    $ 91,666,667.00

Falcon Group

   $ 174,583,333.00    $ 174,583,333.00

Three Pillars Group

   $ 108,750,000.00    $ 108,750,000.00

Amsterdam Group

   $ 125,000,000.00    $ 125,000,000.00

YRCA Group

   $ 250,000,000.00    $ -0-

“Reporting Date” means each date specified in the first sentence of
Section 6.5(a), Section 6.5(b) or Section 6.5(d).

“Settlement Date” means a Daily Settlement Date, Monthly Settlement Date or a
Weekly Settlement Date, as the context may require.

“Settlement Period” means a Daily Settlement Period, Monthly Settlement Period
or a Weekly Settlement Period, as the context may require.

“Settlement Report” means a Daily Report or a Weekly Report, as the context may
require.

3.14 The following definitions are hereby inserted into Exhibit I to the RPA in
their appropriate alphabetical order:

“Daily Settlement Date” means the first (1st) Business Day following the date
each Daily Report is due pursuant to Section 6.5(d).

“Daily Settlement Period” means each Business Day.

“Daily Report” means a report furnished by the Servicer to the Administrative
Agent pursuant to Section 6.5 in form and substance acceptable to the
Administrative Agent; provided that up to April 15, 2009, the Daily Report may
consist of an accounts receivable roll forward and an accounts receivable aging,
or such other information acceptable to the Administrative Agent; provided
further, that only on and after April 15, 2009 shall the Daily Report contain
the same information as the Weekly Report.

 

5



--------------------------------------------------------------------------------

3.15 The signature page of JPMorgan Chase Bank, N.A. is amended by replacing
“$209,500,000.00” with “$174,583,333.00”.

3.16 The signature page of Wachovia Bank, National Association is amended by
replacing “$110,000,000.00” with “$91,666,667.00”.

3.17 The signature page of The Royal Bank of Scotland plc is amended by
replacing “$150,000,000.00” with “$125,000,000.00”.

3.18 The signature page of Suntrust Bank is amended by replacing
“$130,500,000.00” with “$108,750,000.00”.

4. Effective Date. This Waiver and Amendment shall become effective as of the
date hereof when each of the following conditions precedent has been satisfied
or waived:

(a) the Administrative Agent has received counterparts of this Waiver and
Amendment, duly executed by the Seller, the Performance Guarantor and the
Required Co-Agents;

(b) the Seller shall have paid to each of the Co-Agents who executes and
delivers to the Administrative Agent and the Seller on or prior to January 15,
2009 a counterpart of this Waiver and Amendment, a fully-earned and
non-refundable waiver fee in immediately available funds equal to the product
obtained by multiplying 0.0050 by such Co-Agent’s Group’s Group Commitment
(determined after giving effect to the changes in Group Commitments set forth
herein);

(c) after giving effect to this Waiver and Amendment, each of the
representations and warranties set forth in Section 3.1 of the RPA is correct in
all material respects as though made on and as of the date hereof;

(d) no Default or Event of Default under the YRCW Credit Agreement shall have
occurred and be continuing other than the Credit Agreement Defaults, and the
requisite Lenders under the YRCW Credit Agreement shall have executed and
delivered a waiver of the Credit Agreement Defaults and all conditions precedent
to effectiveness of such waiver (other than effectiveness of this Waiver and
Amendment) shall have been satisfied; and

(e) the Seller shall have paid the reasonable legal fees and disbursement of the
Administrative Agent’s counsel, Latham & Watkins LLP, invoiced on or prior to
January 15, 2009.

5. Ratification. The Performance Undertaking and, except as modified hereby, the
RPA are hereby ratified, approved and confirmed in all respects.

6. Reference to Agreement. From and after the effective date hereof, each
reference in the RPA to “this Agreement”, “hereof”, or “hereunder” or words of
like import, and all references to the RPA in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the RPA as modified by this Waiver and Amendment.

 

6



--------------------------------------------------------------------------------

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Waiver and Amendment.

8. CHOICE OF LAW. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW)
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

9. Execution in Counterparts. This Waiver and Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart via facsimile or other electronic transmission shall be
deemed delivery of an original counterpart.

<Signature pages follow>

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION

 

By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   President and Chief Executive Officer

YRC WORLDWIDE INC., as Performance Guarantor

 

By:  

/s/ Timothy A. Wicks

Name:   Timothy A. Wicks Title:  
Executive Vice President and Chief Financial Officer

SUNTRUST ROBINSON HUMPHREY, INC., as Three Pillars Agent

 

By:  

/s/ Kecia P. Howson

Name:   Kecia P. Howson Title:   Director

JPMORGAN CHASE BANK, N.A., as Falcon Agent and as Administrative Agent

 

By:  

/s/ John N. Kuhns

Name:   John N. Kuhns Title:   Executive Director

WACHOVIA BANK, NATIONAL ASSOCIATION, as LC Issuer and as Wachovia Agent

 

By:  

/s/ Elizabeth R. Wagner

Name:   Elizabeth R. Wagner Title:   Managing Director

[Signature Page to YRCW Waiver and 2nd Amendment to RPA]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Amsterdam Agent

BY: GREENWICH CAPITAL MARKETS, INC., AS ITS AGENT

 

By:  

/s/ David Viney

Name:   David Viney Title:   Managing Director

[Signature Page to YRCW Waiver and 2nd Amendment to RPA]